Exhibit 10.3
 
Non-Executive Director Appointment Agreement
 
November 16, 2009
 
This Agreement (“Agreement”) is entered into and made effected November 16,
2009, by and between Recovery Energy, Inc. a Delaware Corporation (the
“Company”), and Roger A. Parker (“Parker”).
 
WHEREAS, the Company wishes to retain Parker’s services as set forth herein, and
Parker wishes to provide such services under the terms set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the Company and Parker hereby agree as follows:
 
1. Appointment:  The Company hereby agrees to appoint Parker as the
Non-Executive Chairman of the Board of Directors (the “Board”) of the Company,
and Parker hereby accepts such position, on the terms and conditions set forth
below.  Parker’s authority shall be consistent with that normally associated
with and appropriate for such a position.
 
2. Start Date:  Parker’s appointment will be effective on October 26, 2009 (the
“Effective Date”).
 
3. Compensation and Expenses:
 
(a) Stock Compensation:
 
(i) Initial Grant.  On January 1, 2010, the Company will issue to Parker
1,000,000 shares of Company stock (the “Initial Grant”), which stock shall vest,
subject to acceleration as provided below, in the following increments on the
specified dates:
 
(A) 250,000 shares shall vest on January 1, 2010;
 
(B) 250,000 shares shall vest on April 1, 2010;
 
(C) 250,000 shares shall vest on July 1, 2010; and
 
(D) 250,000 shares shall vest on September 1, 2010.
 
Notwithstanding any provision to the contrary, the Initial Grant shall vest upon
the earlier to occur of a “Change in Control” of the Company or the termination
of Parker’s service as Non-Executive Chairman other than by Parker’s voluntary
resignation or for “Cause” (as each term is defined below).
 
For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to the earlier to occur of the first capital raise or January 1,
2010, of any of the following: (A) by a transaction or series of transactions,
any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 30% of the combined voting power of the Company’s
then outstanding securities (provided such person or group was not a beneficial
owner of more than 30% of the combined voting power of the Company’s then
outstanding securities as of the Effective Date); (B) as a result of any merger,
consolidation, combination or sale or issuance of securities of the Company, or
as a result of or in connection with a contested election of directors, the
persons who were directors of the Company as of the Effective Date cease to
constitute a majority of the Board; (C) by a transaction or series of
transactions, the authority of the Board over any activities of the Company
becomes subject to the consent, agreement or cooperation of a third party other
than shareholders of the Company.
 
 
1

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Cause” shall mean (A) Parker’s conviction by a
court of competent jurisdiction as to which no further appeal can be taken of a
felony (other than a violation based on operation of a vehicle) or entering the
plea of nolo contendere to such crime by Parker; (B) Parker’s commission of a
crime involving fraud or intentional dishonesty, which results in Parker’s
substantial personal enrichment and material adverse effect to the Company; (C)
Parker’s becoming subject to any securities related sanctions related to the
Company other than those based on an act of the Company itself for which Parker
is charged solely as a result of his position with the Company.
 
(ii) Subsequent Grants.  Upon the occurrence of each of the following events
occurring (x) any time during Parker’s term of service, or (y) within twelve
(12) months after the effective date of the termination of Parker’s service
other than by Parker’s involuntary resignation or for Cause, the Company will
issue to Parker the cumulative number of shares Company stock (the “Subsequent
Grants”):
 
(A) upon the Company’s attainment of market capitalization of $100,000,000 or
more, 100,000 shares of fully-vested Company stock;
 
(B) upon the Company’s attainment of market capitalization of at least
$200,000,000 or more, the shares specified under subsection (a)(ii)(A) to the
extent not yet issued, plus 200,000 shares of fully-vested Company stock;
 
(C) upon the Company’s attainment of market capitalization of $300,000,000 or
more, the shares specified under subsections (a)(ii)(A) and (B) to the extent
not yet issued, plus 300,000 shares of fully-vested Company stock;
 
(D) upon the Company’s attainment of market capitalization of $400,000,000 or
more, the shares specified under subsections (a)(ii)(A), (B) and (C) to the
extent not yet issued, plus 400,000 shares of fully-vested Company stock; and
 
(E) upon the Company’s attainment of market capitalization of $500,000,000 or
more, the shares specified under subsections (a)(ii)(A), (B), (C) and (D) to the
extent not yet issued, plus 500,000 shares of fully-vested Company stock.
 
By way of example, if, as of the date that the Company’s market capitalization
is first  measured for purposes of this subsection (a)(ii), the market
capitalization is determined to be $350,000,000, Parker would become entitled to
receive 600,000 shares of fully-vested Company stock, as the cumulative
issuances under subsections (a)(ii)(A), (B) and (C).
 
(b) Overriding Royalty – Parker will be entitled to a one percent (1%)
overriding royalty interest (“ORRI”) on all wells and leases acquired by the
Company during the term of this Agreement.  The ORRI will be assigned to Parker
free and clear of all liens and the Company will have no interests in the ORRI
once assigned.
 
2

--------------------------------------------------------------------------------


 
(c) Working Interest – Parker will be entitled to acquire at cost from the
Company a two percent (2%) working interest in all wells and leases within 90
days of the Company’s acquisition of the wells and/or leases and within 90 days
of the Company’s completion of a well.
 
(d) Expenses:  As of the first of each month, the Company shall advance to
Parker $2,500 towards the expenses Parker is scheduled to incur for that month,
as well as an additional $5,000 toward other expenses associated with Parker’s
services on the Company’s behalf.  To the extent any portion of the $5,000 is
not applied toward expenses incurred on the Company’s behalf in any month, the
unspent portion shall carry over to the following month, to be added to that
month’s $5,000 advance; provided, however, that Parker shall return to the
Company any unspent amounts no later than the close of the calendar year
following the calendar year in which the funds were first made available.  If in
any month the reasonable expenses Parker incurs on the Company’s behalf exceed
the amounts advanced (including amounts carried over from previous months, if
any), the Company shall, within thirty (30) days after receiving notice,
reimburse Parker for any excess amounts he has incurred.
 
(e) Expenses for this Agreement:  Within thirty (30) days of receipt of an
invoice, the Company will reimburse Parker for reasonable legal expenses
incurred in connection with this Agreement.
 
4. Scope of Responsibilities.  As Non-Executive Chairman, subject to the terms
of the immediately following paragraph, Parker shall be responsible for
contributing to the development and implementation of the Company’s strategic
plan, locating and reviewing prospective acquisition targets, overseeing the
development plan of acquired properties, and providing input on the Company’s
development plan.  Parker shall provide those services required of a
non-executive director under the Company’s articles of incorporation and bylaws,
as both may be amended from time to time, and under the General Corporation Law
of Delaware, the federal securities laws and other state and federal laws and
regulations, as applicable; provided, however, in the event of a conflict or
inconsistency between this Agreement and any governing document of the Company,
this Agreement shall control.  In performing such activities, Parker will devote
only such time as he in his sole discretion deems necessary and appropriate.
 
Parker for his own account and in collaboration with others is engaged in and
will continue to be engaged in oil and gas exploration, development and
production outside of the Company’s business.  The Company expressly
acknowledges and agrees that if Parker becomes aware of a business opportunity,
he shall have no affirmative duty to present or make such opportunity available
to the Company.  Furthermore, in the event Parker pursues an opportunity for his
own account or in collaboration with others, the Company shall not be entitled
to any interest in or profits from such property or otherwise claim any right or
damages resulting from Parker’s pursuit of such opportunity.
 
The relationship between the parties shall be that of independent contracting
parties. The Board and the Company expressly acknowledge and agree that neither
shall have the right to direct Parker with respect to the means or manner in
which he fulfills his obligations and responsibilities under this Agreement. The
Board and the Company are solely interested in the results obtained by Parker in
connection with his performance of services required hereunder.  Except as
specifically provided in this Agreement, the Company hereby waives any conflict
or potential conflict resulting from Parker’s activities conducted apart from
the business of the Company.
 
5. Termination.  Either party may terminate this Agreement, thereby terminating
Parker’s service as Non-Executive Chairman, for any reason whatsoever, upon
thirty (30) days written notice as provided in Section 10 herein.  In the event
of such notice of termination by the Company or by Parker, within thirty (30)
days, the Company shall pay the $2,500 office expense and $5,000 expense advance
for the month between notice and termination, and upon termination will promptly
reimburse Parker for any additional expenses, if any, he has incurred on the
Company’s behalf to date that have not otherwise been reimbursed.  Following
termination of Parker’s service, the Initial Grant shall vest as provided in
Section 3(a)(i) and the Subsequent Grants shall be issued as provided in Section
3(a)(ii).
 
3

--------------------------------------------------------------------------------


 
6. Location.  Parker’s office for Company business will be based in the vicinity
of Denver, Colorado.  Parker will have the authority to office where he chooses
and to change such office if and when he chooses, but the Company’ contribution
for related expenses shall be limited as provided in Section 3(b) herein.
 
7. Representations and Warranties.  The Company represents and warrants to
Parker that this Agreement has been duly authorized, executed and delivered by
the Company and, upon execution by Parker, constitutes a legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.
 
8. Indemnity.  The Company agrees that if Parker is made a party to or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Parker is or was a trustee, director or officer of the Company or any
predecessor or successor to the Company or any of their affiliates or is or was
serving at the request of the Company, any predecessor or successor to the
Company or any of their affiliates as a trustee, director, officer, member,
employee or agent of another corporation or a partnership, joint venture,
limited liability company, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding alleges action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Parker shall be indemnified and
held harmless by the Company to the fullest extent authorized by Delaware law,
as the same exists or may hereafter be amended, against all Costs (as defined
below) incurred or suffered by Parker in connection therewith, and such
indemnification shall continue as to Parker even if he has ceased to be an
officer, director, trustee or agent, or is no longer employed by the Company and
shall inure to the benefit of his heirs, executors and administrators.  The
foregoing indemnity is contractual and will survive any adverse amendment to or
repeal of the bylaws or any other governing document of the Company.
 
(a) Costs.  For purposes of this Section 8, the term “Costs” shall include,
without limitation unless deemed for cause, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.
 
(b) Enforcement.  If a claim or request under this Section 8 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Parker may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, Parker shall be entitled to be
paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.
 
(c) Payment of Costs.  Costs incurred by Parker in connection with any
Proceeding shall be paid by the Company within thirty (30) days notice of
Parker’s request for such payment, provided that Parker has delivered to the
Company written notification of (i) his agreement to reimburse the Company for
Costs with respect to which Parker is not eligible for payment or reimbursement,
and (ii) a statement of his good faith belief that he has satisfied the standard
of conduct necessary for indemnification under this Section 8.
 
4

--------------------------------------------------------------------------------


 
(d) Insurance.  The Company will maintain a Director’s and Officer’s Insurance
Policy naming Parker as a covered party in amount deemed mutually sufficient to
the Company and Parker.
 
9. Registration of Shares.  All shares issued pursuant to this Agreement, as of
the date of issuance, shall have been registered under the Securities Act of
1933 and shall be freely transferable without restriction, subject only to the
vesting requirements under Section 3(a)(ii) herein, as applicable.
 
10. Survival of Certain Provisions.  The representations, warranties and
covenants and indemnity provisions contained in Sections 7 and 8 of this
Agreement and the Company’s obligation to pay or issue to Parker, or to cause
Parker to vest in, any compensation or compensatory awards earned pursuant
hereto shall remain operative and in full force and effect regardless of any
completion or termination of this Agreement and shall be binding upon, and shall
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the indemnified parties and any such person.
 
11. Notices.  Notice given pursuant to any of the provisions of this Agreement
shall be in writing and shall be mailed or delivered (a) if to the Company, at
its offices at 1515 Wynkoop Street, Suite 200, Denver, CO 80202, and (b) if to
Parker, at his offices at 9 Cherry Hills Park Drive, Cherry Hills Village, CO
80113, with a copy to Timothy R. Beyer, at his office at Brownstein Hyatt Farber
Schreck, LLP, 410 17th Street, Suite 2200, Denver, CO  80202.
 
12. Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
13. Third Party Beneficiaries.  This Agreement has been and is made solely for
the benefit of the Parties hereto, and their respective successors and assigns,
and no other person shall acquire or have any right under or by virtue of this
Agreement.
 
14. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
15. Dispute Resolution: If a dispute arises out of or relating to this Agreement
or the breach of this Agreement, and if the dispute cannot be settled through
direct discussions, the Company and Miller agree that suit may be brought in
state or federal court in Denver, Colorado.
 
If any dispute arises between the Company and Parker regarding any provision of
this Agreement, the Company shall reimburse Parker for all legal fees and
expenses incurred by him in connection with such dispute (whether arising from
mediation, arbitration, litigation or otherwise) unless an unlawful act has
preceded, but only if Parker substantially prevails in such action. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed) to the extent the Company
receives reasonable written evidence of such fees and expenses.
 
5

--------------------------------------------------------------------------------


 
16. Reimbursement of Expenses.  Parker shall be reimbursed by the Company for
all ordinary and necessary expenses incurred by Parker in the performance of his
duties or otherwise in furtherance of the business of the Company, as well as
any expenses specified in this Agreement, in accordance with the policies of the
Company in effect from time to time.  No reimbursement will be made later than
the close of the calendar year following the calendar year in which the expense
was incurred.  Expenses eligible for payment or reimbursement in any one taxable
year shall not affect the amount of expenses eligible for payment or
reimbursement in any other taxable year, and the right to expense payment or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.
 
17. Modification; Entire Agreement.  No provisions of this Agreement may be
amended, modified, or waived unless such amendment or modification is agreed to
in writing signed by Parker and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. Except or otherwise provided in Section 8 herein, the validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Colorado without regard to its conflicts of law
principles.
 
18. Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado,
without regard to Colorado’s choice of law rules.  Any and all actions, suits,
or judicial proceedings upon any claim arising from or relating to this
Agreement, subject to Section 8 herein, shall be instituted and maintained in
the State of Colorado. If it is judicially determined that either party may file
an action, suit or judicial proceeding in federal court, such action, suit or
judicial proceeding shall be in the Federal District Court for the District of
Colorado.
 
The parties’ authorized representatives have executed this Agreement as of the
Effective Date, as defined above.
 
Roger A.
Parker                                                                      
 Recovery Energy, Inc.
 
 
         /s/ Roger A.
Parker                                                             By:          /s/
Jeffrey A.
Beunier                                                                
        Jeffrey A. Beunier,
        CEO & Chairman of the Board of Directors
 


 
 
6

 


 